  Case 19-07012       Doc 18    Filed 10/07/19 Entered 10/07/19 16:30:55          Desc Main
                                 Document     Page 1 of 10




SIGNED this 7 day of October, 2019.




                                                 John T. Laney, III
                                        United States Bankruptcy Judge



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                               VALDOSTA DIVISION

In re:                                             )
                                                   )
JUSTIN L. FOLSON                                   )       Case No. 17-70361-JTL
                                                   )       Chapter 13 Proceeding
         Debtor.                                   )
                                                   )
                                                   )
JUSTIN L. FOLSON                                   )
     Plaintiff,                                    )
                                                   )       Adversary Proceeding
         v.                                        )       No. 19-07012
                                                   )
RENASANT BANK                                      )
    Defendant.                                     )

     MEMORANDUM OPINION GRANTING IN PART AND DENYING IN PART
           DEFENDANT’S RULE 12(b)(6) MOTION TO DISMISS


         This matter came before the Court on Defendant Renasant Bank’s Rule 12(b)(6) Motion

to Dismiss (the Motion). (A.P. Doc. No. 11). Renasant Bank (Renasant) filed this Motion prior to

filing an answer under Federal Rule of Bankruptcy Procedure 7012. For the reasons stated
  Case 19-07012       Doc 18      Filed 10/07/19 Entered 10/07/19 16:30:55             Desc Main
                                   Document     Page 2 of 10


below, the Court grants in part and denies in part the Defendant’s Motion to Dismiss for Failure

to State a Claim.

   I.      Factual History

        This adversary proceeding arises out of the underlying bankruptcy case of Justin Folson

(Folson). (Case No. 17-70361-JTL). Plaintiff Folson owned real property, with a mortgage to

Defendant Renasant, until March 5, 2019 when his interest in the property was extinguished by

foreclosure sale. (A.P. Doc. 1 ¶13; A.P. Doc. 11-1 ¶1). Prior to foreclosure, Plaintiff asserts that

he had requested several loss mitigation packages from Defendant. (A.P. Doc. 1 ¶11). Plaintiff

claims to have not received the packages despite assurances from Defendant’s representatives

that the packages were in the mail and would arrive shortly. Id. Plaintiff states that he did not

receive a loss mitigation package until “late January/early February.” Id.

        Upon receiving the package, Plaintiff worked to ensure that the application was

completed and properly submitted. Id. On February 25, 2019, Plaintiff received a letter from

Defendant stating that his loss mitigation package had been received. Id. at ¶ 12. Plaintiff alleges

that he then took it upon himself to contact Defendant’s foreclosing attorney to ask if there was

any outstanding information he needed to process his application. Id. Defendant’s foreclosing

attorney stated that Plaintiff needed to send in one additional paystub and, according to

Plaintiff’s alleged facts, Plaintiff “immediately returned the requested paystub.” Id. Plaintiff

alleges that after that phone call he did not have any addition inquiries from either Defendant or

Defendant’s foreclosing attorney seeking additional information. Id. Plaintiff then received a

letter dated March 5, 2019 from Defendant stating that the package had been received and would

take “approximately 30 days to review [the] completed loan modification application/borrower

response package.” (A.P. Doc. 1 Ex. B, Doc. 17). Later, on March 11, 2019, Plaintiff received a

                                                  2
    Case 19-07012        Doc 18     Filed 10/07/19 Entered 10/07/19 16:30:55            Desc Main
                                     Document     Page 3 of 10


letter from Defendant that stated the Loss Mitigation Application Package was complete and

would be reviewed within 30 days of “03/05/2019” and thus, Plaintiff was “entitled to certain

foreclosure protections” as a result of the completed application. (A.P. Doc. 1 Ex. C). As stated

above, however, the property was sold in a foreclosure sale on March 5, six days prior to the

letter stating the completed application had been received.

           After the foreclosure, Plaintiff filed a voluntary bankruptcy petition on March 28, 2019.

(See Case No. 17-70361-JTL, Doc. 1). Plaintiff Folson then filed this complaint on May 10,

2019. (Complaint; A.P. Doc. No. 1). The Complaint asserts three causes of action: Wrongful

Foreclosure1 (Claim I), actual and constructive fraud by misrepresentation of material facts2

(Claim II), and violation of the Real Estate Settlement Procedures Act (RESPA)3 (Claim III).

     II.      Legal Standard

           Under Federal Rule of Civil Procedure (F.R.C.P.) 12(b)(6),4a party may present a defense

enumerated in Rule 12(b) on a motion prior to submitting a responsive pleading; this includes a

motion to dismiss for failure to state a claim. When considering a motion to dismiss for failure to

state a claim under F.R.C.P. 12(b)(6), the Court must accept the allegations in the complaint as

true and must also construe such allegations in the light most favorable to the non-moving party.

Hunt v. Amico Properties, L.P., 814 F.3d 1213, 1221 (11th Cir. 2016). Further, “While a

complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual

allegations, a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to relief’ requires

more than labels and conclusions, and a formulaic recitation of the elements of a cause of action


1
  This Claim is brought under O.C.G.A. § 23-2-114.
2
  This Claim is brought under O.C.G.A. § 23-2-52.
3
  This Claim is brought under 12 U.S.C. § 2605 and 12 C.F.R. § 1024.41.
4
  Made applicable to this proceeding by Federal Rule of Bankruptcy Procedure 7012.
                                                    3
  Case 19-07012         Doc 18     Filed 10/07/19 Entered 10/07/19 16:30:55           Desc Main
                                    Document     Page 4 of 10


will not do.” Bell Atlantic v. Twombly, 550 U.S. 544, 555 (2007). Additionally, “[f]actual

allegations must be enough to raise a right to relief above the speculative level on the assumption

that the allegations in the complaint are true.” Id. Here, because Defendant Renasant Bank

brought the motion, the Court must construe the facts in favor of the Plaintiff and against the

Defendant Renasant. Additionally, because there are three separate claims listed in the

complaint, the Court must consider each claim in turn to determine whether such claim should be

dismissed under the 12(b)(6) motion.

   III.      Discussion

             a. Wrongful Foreclosure

          Plaintiff’s first claim for relief is asserted under O.C.G.A. § 23-2-114—that Defendant

engaged in a wrongful foreclosure sale of Plaintiff’s home. In Georgia, a plaintiff seeking a

claim for wrongful foreclosure must establish “a legal duty owed to it by the foreclosing party, a

breach of that duty, a causal connection between the breach of that duty and the injury it

sustained, and damages.” In re McDaniel, 523 B.R. 895, 907 (Bankr.M.D.Ga. 2014) (quoting

Heritage Creek Dev. Corp. v. Colonial Bank, 268 Ga. App. 369, 371 (Ga. Ct. App. 2004)), see

also Racette v. Bank of Am., N.A., 318 Ga. App. 171, 174 (Ga. Ct. App. 2014). The above

elements required to state a claim for wrongful foreclosure are well settled and serve to set the

framework for how a plaintiff is to allege a wrongful foreclosure claim.

          Plaintiff’s argument for the wrongful foreclosure claim revolves around a good faith

requirement found in O.C.G.A. § 23-2-114: “Powers of sales in deeds of trust, mortgages, and

other instruments. . .shall be fairly exercised.” O.C.G.A. § 23-2-114. Standing alone, that line

creates a requirement of good faith for parties involved in such matters. However, Georgia courts



                                                  4
  Case 19-07012       Doc 18      Filed 10/07/19 Entered 10/07/19 16:30:55                Desc Main
                                   Document     Page 5 of 10


have repeatedly refused to hold such requirement as the only “test” for a wrongful foreclosure

claim. Consequently, in Georgia a plaintiff must still meet the aforementioned elements.

       Next, Defendant states “[i]f a party is in default on the underlying debt obligation, then

no claim for wrongful foreclosure or attempted wrongful foreclosure can lie.” (A.P. Doc. No. 11-

1). However, that does not appear to be a correct assertion. The Northern District of Georgia held

“a claim for wrongful exercise of a power of sale can be asserted even though the debt is in

default.” Sheely v. Bank of America, N.A., 36 F. Supp.3d 1364, 1378 (N.D.Ga. 2014) (emphasis

added). Because this is a 12(b)(6) motion, the facts alleged by the Plaintiff are to be accepted as

true and, additionally, must be construed in the light most favorable to the Plaintiff.

         Here, Plaintiff states that he diligently pursued a loss mitigation application from his

mortgage servicer and that Defendant failed for some time to provide the package to allow

Plaintiff to complete the application for a loan modification. It is here that O.C.G.A. § 23-2-

114’s duty to exercise in good faith becomes relevant—Defendant owed a duty to Plaintiff to act

in good faith as a result of their relationship. As Plaintiff alleges however, there were multiple

failures to provide the requested paperwork that Plaintiff contends resulted in a breach of the

aforementioned duty to act in good faith. Defendant, as Plaintiff’s mortgage servicer, had a duty

to transact and communicate with Plaintiff in good faith. While this duty does not necessarily

require that Defendant provide the loss mitigation package to any person who requests one, it

does require that Defendant follow through on statements made to persons in Plaintiff’s position.

       Further, this request for a loss mitigation package was originally made in October 2018,

then again in November, and several additional times beyond the November request. (Complaint;

A.P. Doc. No. 1). Defendant had repeatedly informed plaintiff that the package was “in the mail”

and should arrive anywhere between five and ten business days. Id. The Court can then

                                                  5
  Case 19-07012        Doc 18     Filed 10/07/19 Entered 10/07/19 16:30:55               Desc Main
                                   Document     Page 6 of 10


reasonably infer, based on the complaint, that had Defendant delivered the loss mitigation

package when Plaintiff first submitted a request, Plaintiff would have had a greater opportunity

to potentially stave off the foreclosure.

       Finally, Defendant contends that Plaintiff failed to allege any damages in his complaint

and therefore his wrongful foreclosure claim must be dismissed. The Court believes, however,

that because the complaint alleges foreclosure of the home, the foreclosure itself is a sufficient

allegation for damages. Additionally, the Eleventh Circuit has held that a Plaintiff seeking

damages for wrongful foreclosure claim must “establish that the property at issue was actually

sold at foreclosure.” Jenkins v. McCalla Raymer, LLC., 492 Fed. Appx. 968, 972 (11th Cir.

2012). Here, because both sides agree that Plaintiff’s real property, which also served as

Plaintiff’s residence, was sold at a foreclosure sale the allegation of such sale is sufficient to

allege damages. Finally, the foreclosure obviated Plaintiff’s ability to participate in the loss

mitigation program. This rendered moot Plaintiff’s opportunity to pursue the loan modification

he had been diligently seeking. Consequently, the Court finds that this is enough of an allegation

of damages.

       As a result, construing Claim I in the light most favorable to the Plaintiff results in a

potentially valid claim. It is entirely possible that Plaintiff will be able to introduce evidence that

shows a breach of duty on the part of the Defendant as well as a causal connection between a

breach and any potential damages arising from such breach.

           b. Fraud

                     1. Actual Fraud




                                                   6
    Case 19-07012      Doc 18     Filed 10/07/19 Entered 10/07/19 16:30:55               Desc Main
                                   Document     Page 7 of 10


        Plaintiff’s second claim is for fraud, both actual and constructive, by way of

“misrepresentation of material facts.” (Complaint; A.P. Doc. No. 1 ¶ 18). First, the Court will

consider the actual fraud claim. To state a claim for actual fraud in Georgia, a Plaintiff must

prove five separate elements:

        (1) that the defendant made representations; (2) that defendant knew the
        representations were false; (3) that these representations were made intentionally
        and for the purpose of deceiving the plaintiff; (4) that plaintiff reasonably relied on
        these representations; and (5) that as a proximate result of the misrepresentations
        plaintiff incurred damages.
GE Life and Annuity Assur. Co. v. Combs, 191 F.Supp 1364, 1371 (M.D.Ga. 2002).
        Here, even construing Plaintiff’s pleading in the light most favorable to his argument, the

facts presented in the complaint simply do not meet the above elements for a claim of actual

fraud. Plaintiff argues that he relied on Defendant’s written representations stating the

foreclosure “would cease during a thirty-five day review period once the application was

complete.”5 (Complaint; A.P. Doc. No. 1 ¶ 19). Plaintiff then asserts that on March 5, 2019, the

day the real property was sold in a foreclosure sale, Defendant represented to Plaintiff in writing

that the completed application had been received and was “under review.” Id. Plaintiff has

attached copies of separate letters sent by Defendant to Plaintiff; the letter dated March 5, 2019

simply states “We have received your request to be considered for a loan modification or other

foreclosure alternative. Within 5 business days, we will review the documentation you provided

and notify you by mail if further information is needed.” (Complaint; A.P. Doc. No. 1 Ex. B).




5
 For the purposes of this argument, the Court will consider “once the application was complete”
to refer to the time when the completed application was received by the Defendant. While this
may certainly prolong the date in which the application was “complete,” the Court fails to see
any other way in which this phrase can be interpreted and, more practically, any other way in
which the Defendant would be aware of the completed application.
                                                  7
  Case 19-07012        Doc 18     Filed 10/07/19 Entered 10/07/19 16:30:55              Desc Main
                                   Document     Page 8 of 10


This letter does not contain any sort of language similar to that which Plaintiff argues he relied

upon.

        At oral argument, however, Plaintiff appeared to argue that it is actually Exhibit C, a

letter from Defendant sent to Plaintiff and dated March 11, 2019, that contains the foreclosure

protection provision. Indeed, this letter states that the application “appears complete” and that the

Plaintiff is “entitled to certain foreclosure protections under State or Federal law.” (Id. at Ex. C).

Further, the March 11 letter states “Your application will be reviewed by Renasant Bank within

30 days of 03/05/2019.” Id. It appears that this is what Plaintiff bases his fraud claim on. Plaintiff

argues that he relied on the foreclosure prevention language however, the letter including this

language was not sent until after the foreclosure sale of Plaintiff’s property. Therefore, Plaintiff

could not have relied on such representation prior to the foreclosure sale. Further, while the

March 11 letter does include the date of the foreclosure sale, March 5, it is the understanding of

the Court that the inclusion of that date was to show that the letter was received on that date and

was to be reviewed within 30 days of that date—not that the foreclosure protection language was

to be applied retroactively to that date.

        In conclusion, Plaintiff failed to plead facts necessary to allege a claim of actual fraud

under Georgia law. Therefore, Plaintiff’s claim for actual fraud is dismissed.

                     2. Constructive Fraud

        In Georgia, constructive fraud “exists only as an equitable doctrine.” Irvin v. Lowe’s of

Gainesville, Inc., 165 Ga. App. 828, 830 (Ga. Ct. App. 1983). A claim for constructive fraud

does not “support an action for damages” and, further, “in order to give rise to an action for

damages, the defendant’s fraud must be actual.” Id. The Court has already rejected Plaintiff’s


                                                  8
  Case 19-07012        Doc 18     Filed 10/07/19 Entered 10/07/19 16:30:55              Desc Main
                                   Document     Page 9 of 10


claim of actual fraud. Therefore, because the claim of constructive fraud cannot sustain an action

for damages, Plaintiff’s claim of constructive fraud is dismissed.

           c. Real Estate Settlement Procedures Act (RESPA)

       Plaintiff’s final claim for relief is that Defendant Renasant Bank violated the Real Estate

Settlement Procedures Act (RESPA) when it failed to stay the foreclosure sale of Plaintiff’s

home. RESPA’s loss mitigation procedures are enumerated in 12 C.F.R. § 1024.41—Plaintiff

focused on subsection (f), which is titled “Prohibition on foreclosure referral.” Plaintiff asserts

that RESPA prohibits a mortgage servicer from conducting a foreclosure sale until the servicer

“(a) notifies the borrower of its decision regarding loss mitigation options, (b) the borrower

rejects all loss mitigation options offered, or (c) the borrower fails to perform under an

agreement on a loss mitigation option.” (Complaint; A.P. Doc. No. 1 ¶23). While these elements

do state what is required of a servicer to initiate foreclosure proceedings, Plaintiff’s argument

fails to consider the first requirement, in § 1024.41(f)(1)(i), that the borrower’s loan must be less

than 120 days delinquent. Without the loan being less than 120 days delinquent, Defendant is not

bound by the regulation when seeking to initiate a foreclosure sale. Therefore, the Court must

reconcile Plaintiff’s alleged facts with RESPA’s regulations.

       Plaintiff seeks to use the procedures outlined in RESPA § 1024.41(f) as shelter from

Defendant’s foreclosure action. However, such procedure requires that the borrower’s mortgage

loan obligation be less than 120 days delinquent in order to receive the protections afforded in

the second part of the subsection, (f)(2). Here, Plaintiff fails to allege whether or not the loss

mitigation package had been completed and returned prior to the running of the prescribed 120-

day standard. The attached exhibits show that that the mortgage servicer received the package on

March 5, 2019 but fail to include the date when the loan became delinquent in the first place.

                                                   9
  Case 19-07012       Doc 18     Filed 10/07/19 Entered 10/07/19 16:30:55            Desc Main
                                  Document     Page 10 of 10


Therefore, there is no need to advance to the second part of the subsection which Plaintiff stakes

his claim on, and as such, this claim is without merit and is dismissed.

   IV.     Conclusion

   Plaintiff filed this adversary proceeding alleging three separate claims: wrongful foreclosure,

fraud, and a violation of the Real Estate Settlement Procedures Act. The Defendant has brought a

12(b)(6) Motion to Dismiss Plaintiff’s complaint for failure to state a claim upon which relief

can be granted. For the reasons stated, the Court will deny the Motion with respect to Claim I

and will grant the Motion with respect to Claim II and Claim III. An order will be entered in

accordance with this opinion.




                                                10
